DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
The non-statutory double patenting still holds.  Further narrowing a grid to tiles/slices and further narrowing the contents of the HMVP buffer to motion vectors is obvious.  The ‘378 would be obvious in view of the Phan Vam application which discloses the elements that applicant states is missing in the claims of ‘378.
Applicant assumed that the examiner would rely upon the same rationale/rejection from a previous office action dated 6/28/2021 which included a rejection in view of Phan Vam and Nakaishi.  However, the examiner found further rationale to reject the current claims using Phan Vam.  The arguments directed to Nakaishi are moot.   Please refer to the mapping within the independent claims for the teachings of Phan Vam.  The examiner further suggests to clarify in the claims the location of the first unit (i.e. this does not necessary mean that this unit is located/positioned first) and/or the differences (if any) between the HMVP buffer and a row buffer.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
03/07/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 440, 378 in view of Phan Vam (US 20200021839). The issued patent above does not claim the details of the grid containing tiles or slices as well as the contents of the HMVP buffer corresponding to motion vectors.  However, Phan Vam does disclose these details.  Please refer to Fig. 7 and para. 0004, for CTU lines or slices partitioned into video blocks or CTUs and para. 0005, motion information includes motion vectors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phan Vam et al. (herein after will be referred to as Phan Vam) (US 20200021839).

Regarding claim 1, Pham Van discloses
a method of video decoding for a decoder, the method comprising: acquiring a current picture from a coded video bitstream, the current picture being segmented into a plurality of tiles or slices, each arranged in a plurality of rows, each row having a plurality of units, each unit being divided into a plurality of blocks, [See Phan Vam [Fig. 7] Parallel processing of CTU lines.  Also, see 0004, for block-based video coding, a video slice is partitioned into video blocks or CTUs.  Additionally, see 0046-0047, partitioning CTUs according to a tree structure (CTU corresponds to a unit in the claims).]
decoding, for a first unit in a particular row of one of the tiles or slices, a current block from the plurality of blocks in the first unit using an entry from a history motion vector (HMVP) buffer;  [See Phan Vam [Fig. 3] Code block with HMVP candidates which comes from the table in the HMVP buffer.  Also, see 0055, CTUs are coded in raster scan order, such that the top left block would be the first block coded in the last CTU of the CTU line.]
updating the HMVP buffer with a motion vector of the decoded current block;  [See Phan Vam [Fig. 4] Updating table which stores HMVP.]
determining a location of the current block in the current picture;  and  [See Phan Vam [Figs. 7-9] The parallel processing system knows what current block is being processed/coded.]
in response to determining that the current block is last block of the plurality of blocks in the first unit in the particular row of the one of the tiles or slices, [See Phan Vam [0055] CTUs are coded in raster scan order (so therefore the bottom right CU/block in the last CTU will be coded last in the CTU line (Fig. 2B and/or F3 in Fig. 8 show a bottom right CU/block).  Also, see 0150 and/or 0005, reset buffer at beginning of new video data at new line/slice (which is analogous to resetting the buffer at the end of the last CU in a CTU in a CTU line.)]
copying contents of the HMVP buffer into a row buffer, [See Phan Vam [Claim 13] This claim states modifying the second history MVP buffer (from applicant’s specification para. 0103, a row buffer is the same size of the HMVP buffer, therefore, the examiner is relying upon the second HMVP buffer in Phan to read on the row buffer) using the first history MVP buffer (since wavefront parallel processing is going on, the second CTU line will eventually need some of the first CTU line data since the first CTU line will finish first (for example, Fig. 9 shows that block 158C needs the data from upper block 156C and 156D)).  Therefore, when the CTU line 152A is finished its HVMP buffer is reset and some of its contents are transferred to the second HMVP buffer corresponding to processing CTU line 152B such that when CTU 156I and 156J are reached, the system can utilize CTU 154I and 154J.]  
the contents corresponding to motion vectors of decoded blocks included in the first unit.  [See Phan Vam [0005] Motion information includes motion vectors.]

Regarding claim 4, Phan Vam discloses the method of claim 1.  Furthermore, Phan Vam discloses
wherein the HMVP buffer is a first-in-first-out (FIFO) buffer, and wherein the updating the HMVP buffer with the motion vector includes storing the motion vector at a last entry of the HMVP buffer and deleting a first entry of the HMVP buffer.  [See Phan Vam [0069] FIFO rule to remove motion vectors from the MVP buffer.]

Regarding claim 7, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 7.  Furthermore, Van Pham discloses
a video decoder for video decoding, comprising: processing circuitry configured to: acquire a current picture from a coded video bitstream, [See Phan Vam [Fig. 15] Video decoder.]



Regarding claim 11, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 11.  
Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.  Furthermore, Van Pham discloses
a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to execute a method comprising: [See Phan Vam [Fig. 15] Video decoder.]

Regarding claim 16, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 16.  

Regarding claim 17, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 17.  Furthermore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486